NEWS RELEASE CONTACT: Michael McNeil, President HMN Financial, Inc. (507) 535-1202 FOR IMMEDIATE RELEASE HMN FINANCIAL, INC. ANNOUNCES THIRD QUARTER RESULTS Third Quarter Highlights · Net income of $2.8 million, up $2.7 million over third quarter of 2006 · Diluted earnings per share of $0.71, up $0.69 over third quarter of 2006 · Provision for loan losses down $5.1 million, or 84.7%, from third quarter of 2006 · Net interest margin of 3.58%, down 48 basis points from third quarter of 2006 · Net interest income up $111,000, or 1.1%, over third quarter of 2006 Year to Date Highlights · Net income of $8.5 million, up $2.7 million, or 47.6%, over first nine months of 2006 · Diluted earnings per share of $2.16, up $0.73, or 51.0%, over first nine months of 2006 · Provision for loan losses down $5.1 million, or 68.0%, from first nine months of 2006 · Net interest margin of 3.77%, down 31 basis points from first nine months of 2006 · Net interest income up $611,000, or 2.1%, over first nine months of 2006 EARNINGS SUMMARY Three Months Ended Nine Months Ended September 30, September 30, (dollars in thousands, except per share amounts) 2007 2006 2007 2006 Net income $ 2,782 74 $ 8,499 5,757 Diluted earnings per share 0.71 0.02 2.16 1.43 Return on average assets 0.97 0.03 % 1.04 0.78 % Return on average equity 11.19 0.30 % 11.67 8.07 % Book value per share $ 22.86 21.21 $ 22.86 21.21 ROCHESTER, MINNESOTA, October 19, 2007 -HMN Financial, Inc. (HMN or the Company) (NASDAQ:HMNF), the $1.1 billion holding company for Home Federal Savings Bank (the Bank), today reported net income of $2.8 million for the third quarter of 2007, up $2.7 million from net income of $74,000 for the third quarter of 2006.Diluted earnings per common share for the third quarter of 2007 were $0.71, up $0.69 from $0.02 for the third quarter of 2006. The increase in net income is due primarily to a $5.1 million decrease in the loan loss provision between the periods as a result of decreased commercial loan charge offs. more . . . Third Quarter Results Net Interest Income Net interest income was $9.8 million for the third quarter of 2007, an increase of $111,000, or 1.1%, compared to $9.7 million for the third quarter of 2006.Interest income was $20.3 million for the third quarter of 2007, an increase of $3.1 million, or 18.1%, from $17.2 million for the same period in 2006.Interest income increased primarily because average interest earning assets increased $141 million between the periods and because the average yield earned on loans and investments increased.The increase in average interest earning assets was the result of a $101 million increase in the average outstanding loans and a $40 million increase in the average outstanding cash and investments between the periods.The increase in outstanding loans was primarily in commercial business and commercial real estate loans.The increase in cash and investments was the result of obtaining collateralized deposit relationships that required the purchase of additional investments in order to collateralize the deposits and maintain adequate liquidity.The average yield on investments increased 84 basis points between the periods primarily because maturing investments were reinvested at higher rates.The average yield earned on interest-earning assets was 7.39% for the third quarter of 2007, an increase of 20 basis points from the 7.19% average yield for the third quarter of 2006. Interest expense was $10.5 million for the third quarter of 2007, an increase of $3.0 million, or 40.0%, compared to $7.5 million for the third quarter of 2006.Interest expense increased primarily because of higher interest rates paid on commercial money market accounts and certificates of deposits.The increased rates were the result of the 100 basis point increase in federal funds rate that occurred throughout the first six months of 2006 that was not fully reflected in deposit rates until the second half of 2006.Increases in the federal funds rate, which is the rate that banks charge other banks for short term loans, generally has a lagging effect and increases the rates banks pay for deposits.The average interest rate paid on interest-bearing liabilities was 4.05% for the third quarter of 2007, an increase of 71 basis points from the 3.34% average rate paid in the third quarter of 2006.Net interest margin (net interest income divided by average interest earning assets) for the third quarter of 2007 was 3.58%, a decrease of 48 basis points, compared to 4.06% for the third quarter of 2006. Provision for Loan Losses The provision for loan losses was $921,000 for the third quarter of 2007, a decrease of $5.1 million, or 84.7%, from $6.0 million for the third quarter of 2006.The provision for loan losses decreased primarily because of a decrease in commercial real estate loans charged off between the periods.In the third quarter of 2006, $7.4 million in related commercial real estate development loans secured primarily by developed and undeveloped single family home lots and a golf course were charged off.In the third quarter of 2007, loan charge-offs were $129,000.The decrease in the provision related to decreased loan charge offs was partially offset by an increase in the allowance required for risk rated commercial loans in the third quarter of 2007 compared to the same period of 2006.Total non-performing assets were $20.3 million at September 30, 2007, an increase of $3.9 million, or 23.9%, from $16.4 million at June 30, 2007.Non-performing loans increased $6.1 million primarily because of the general slow down of the new housing construction and development markets.Non-performing single family loans increased $1.5 million primarily due to the addition of three loans, non-performing commercial real estate loans increased $3.2 million primarily because of the addition of two loans, non-performing commercial business loans increased $1.2 million primarily because of the addition of one loan, and non-performing consumer loans increased $250,000.Of the $20.3 million in non-performing assets at September 30, 2007, $5.7 million related to one relationship that became non-accruing in the first half of 2007.The allowances for nonperforming loans are regularly reviewed for adequacy based on an estimate of the market values of the underlying collateral.Action plans are evaluated and implemented in order to minimize losses and reduce the amount of non-performing assets as quickly as possible.Foreclosed, repossessed, and other assets decreased $2.2 million due primarily to the sale of assets. more . . . Non-Interest Income and Expense Non-interest income was $1.6 million for the third quarter of 2007, a decrease of $86,000, or 5.0%, from $1.7 million for the same period in 2006.Gains on sales of loans decreased $276,000 due to a decrease in the single-family mortgage loans that were sold and a decrease in the profit margins realized on the loans that were sold.Competition in the single-family loan origination market has remained strong as the overall market has slowed and profit margins have been lowered in order to remain competitive and maintain origination volume.Mortgage servicing fees decreased $37,000 due primarily to a decrease in the single-family mortgage loans being serviced. Other non-interest income increased $219,000 primarily because of increased gains on the sale of real estate owned in the third quarter of 2007 when compared to the same period in 2006. Non-interest expense was $6.0 million for the third quarter of 2007, an increase of $514,000, or 9.4%, from $5.4 million for the same period of 2006.Compensation expense increased $441,000 between the periods due primarily to an increase in incentive compensation and annual payroll cost increases.Other noninterest expenses increased $82,000 primarily because of increased loan costs and legal fees relating to foreclosed assets.Data processing costs increased $19,000 primarily because of an increase in internet and other banking services provided by a third party processor between the periods.Advertising expense increased $15,000 between the periods due to increased mortgage loan advertising. Amortization of mortgage servicing rights decreased $39,000 due to a decrease in single-family mortgage loans being serviced in the third quarter of 2007 when compared to the same period in 2006.Income tax expense increased $1.9 million between the periods due to an increase in taxable income. Return on Assets and Equity Return on average assets for the third quarter of 2007 was 0.97%, compared to 0.03% for the third quarter of 2006.Return on average equity was 11.19% for the third quarter of 2007, compared to 0.30% for the same period of 2006.Book value per common share at September 30, 2007 was $22.86, compared to $21.21 at September 30, 2006. Nine Month Period Results Net Income Net income was $8.5 million for the nine-month period ended September 30, 2007, an increase of $2.7 million, or 47.6%, compared to $5.8 million for the nine-month period ended September 30, 2006.Diluted earnings per common share for the nine-month period in 2007 were $2.16, up $0.73, or 51.0%, from $1.43 for the same period in 2006.The increase in net income is due primarily to a $5.1 million decrease in the loan loss provision between the periods as a result of decreased commercial loan charge offs. more . . . Net Interest Income Net interest income was $29.4 million for the first nine months of 2007, an increase of $611,000, or 2.1%, from $28.8 million for the same period in 2006.Interest income was $58.2 million for the nine-month period ended September 30, 2007, an increase of $8.0 million, or 16.0%, from $50.2 million for the same period in 2006.Interest income increased because of a $99 million increase in average interest earning assets and also because the average yields earned on loans and investments increased between the periods.The increase in average interest earning assets was the result of a $54 million increase in the average outstanding loans and a $45 million increase in the average outstanding cash and investments between the periods.The increase in outstanding loans was primarily in commercial business and commercial real estate loans.The increase in cash and investments was the result of obtaining collateralized deposit relationships that required the purchase of additional investments in order to collateralize the deposits and maintain adequate liquidity.Yields increased primarily because of the 100 basis point increase in the prime interest rate that occurred during the first six months of 2006.Increases in the prime rate, which is the rate that banks charge their prime business customers, generally increase the rates on adjustable rate consumer and commercial loans in the portfolio and on new loans and investments.The yield earned on interest-earning assets was 7.45% for the first nine months of 2007, an increase of 35 basis points from the 7.10% yield for the same period in 2006. Interest expense was $28.7 million for the nine-month period ended September 30, 2007, an increase of $7.4 million, or 34.7%, from $21.3 million for the same period in 2006.Interest expense increased primarily because of higher interest rates paid on commercial money market accounts and certificates of deposits.The increased rates were the result of the 100 basis point increase in federal funds rate that occurred throughout the first six months of 2006 that was not fully reflected in deposit rates until the second half of 2006.Increases in the federal funds rate, generally has a lagging effect and increases the rates banks pay for deposits.The average interest rate paid on interest-bearing liabilities was 3.90% for the first nine-months of 2007, an increase of 68 basis points from the 3.22% paid for the same period of 2006.Net interest margin for the first nine months of 2007 was 3.77%, a decrease of 31 basis points, compared to 4.08% for the same period of 2006. Provision for Loan Losses The provision for loan losses was $2.4 million for the first nine-months of 2007, a decrease of $5.1 million, or 68.0%, from $7.5 million for the same nine-month period in 2006.The provision for loan losses decreased primarily because $7.4 million in related commercial real estate development loans were charged off during the third quarter of 2006. The decrease in the provision related to loan charge offs was partially offset by an increase in the provision for the $62 million increase in outstanding commercial loans during the first nine months of 2007. Total non-performing assets were $20.3 million at September 30, 2007, an increase of $9.9 million, or 94.5%, from $10.4 million at December 31, 2006. Non-performing loans increased $9.4 million, primarily because of the general slow down of the new housing construction and development markets, and foreclosed, repossessed, and other assets increased $423,000.Non-performing commercial real estate loans increased $6.3 million primarily because a group of related development loans to affiliated borrowers became non-performing in the second quarter of 2007, non-performing commercial business loans increased $2.4 million, non-performing single-family loans increased $805,000 and non-performing consumer loans decreased $33,000. more . . . A reconciliation of the Company’s allowance for loan losses for the nine-month periods ended September 30, 2007 and 2006 follows: (in thousands) 2007 2006 Balance at January 1, $ 9,873 $ 8,778 Provision 2,404 7,521 Charge offs: Commercial loans (16 ) (151 ) Commercial real estate loans (138 ) (7,222 ) Consumer loans (694 ) (235 ) Recoveries 123 55 Balance at September 30, $ 11,552 $ 8,746 Non-Interest Income and Expense Non-interest income was $5.0 million for the first nine months of 2007, an increase of $20,000, or 0.4%, from $5.0 million for the same period in 2006.Gains on sales of loans increased $159,000 between the periods primarily because of the $559,000 increase in the gains recognized on the sale of government guaranteed commercial loans that was partially offset by a $400,000 decrease in the gains recognized on the sales of single-family loans due to a decrease in the volume of loans sold and profit margins realized on the loans that were sold.Competition in the single- family loan origination market has remained strong as the overall market has slowed and profit margins were lowered in order to remain competitive and maintain origination volume. Fees and service charges decreased $25,000 between the periods primarily because of a decrease in late charges and overdraft fees that was partially offset by an increase in debit card income.Mortgage servicing fees decreased $107,000 between the periods due primarily to a decrease in the single-family mortgage loans being serviced.Security gains decreased $48,000 due to decreased security sales.Other non-interest income increased $41,000 primarily because of increased gains on the sale of real estate owned in the first nine months of 2007 when compared to the same period of 2006. Non-interest expense was $18.1 million for the first nine months of 2007, an increase of $909,000, or 5.3%, from $17.1 million for the same period in 2006.Compensation expense increased $687,000 between the periods due primarily to an increase in annual payroll costs and incentive compensation.Other noninterest expenses increased $218,000 primarily because of increased legal fees and other expenses relating to foreclosed assets.Advertising expense increased $78,000 between the periods due to increased loan and deposit product advertising.Data processing costs increased $59,000 primarily because of an increase in internet and other banking services provided by a third party processor between the periods.Amortization of mortgage servicing rights decreased $121,000 due to a decrease in single-family mortgage loans being serviced when compared to the same period in 2006.Income tax expense increased $2.1 million between the periods due to an increase in taxable income and an effective tax rate that increased from 37.2% for the first nine months of 2006 to 39.3% for the first nine months of 2007.The increase in the effective tax rate was primarily the result of decreased tax exempt income and changes in state tax allocations. more . . . Return on Assets and Equity Return on average assets for the nine-month period ended September 30, 2007 was 1.04%, compared to 0.78% for the same period in 2006.Return on average equity was 11.67% for the nine-month period ended September 30, 2007, compared to 8.07% for the same period in 2006. President’s Statement “I am pleased to report the increase in our net interest income despite the margin compression that we experienced in the first nine months of 2007,” said HMN President Michael McNeil.“Our net interest margin was negatively impacted by an increasing cost of funds and increases in collateralized deposit relationships that required us to purchase additional investments at tighter interest rate spreads.While this resulted in increased earnings, it had a negative effect on our net interest margin.” General Information HMN Financial, Inc. and Home Federal Savings Bank are headquartered in Rochester, Minnesota. The Bank operates eleven full service offices in southern Minnesota located in Albert Lea, Austin, Eagan, LaCrescent, Rochester, Spring Valley and Winona and two full service offices in Iowa located in Marshalltown and Toledo. Home Federal Savings Bank also operates loan origination offices located in Sartell and Rochester, Minnesota.Eagle Crest Capital Bank, a division of Home Federal Savings Bank, operates branches in Edina and Rochester, Minnesota. Safe Harbor Statement This press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements include, but are not limited to those relating to the Company’s financial expectations for earnings and interest income. A number of factors could cause actual results to differ materially from the Company’s assumptions and expectations. Theseinclude but are not limited to possible legislative changes and adverse economic, business and competitive developments such as shrinking interest margins; reduced collateral values; deposit outflows; reduced demand for financial services and loan products; changes in accounting policies and guidelines, or monetary and fiscal policies of the federal government or tax laws; changes in credit or other risks posed by the Company’s loan and investment portfolios; technological, computer-related or operational difficulties; adverse changes in securities markets; results of litigation or other significant uncertainties.Additional factors that may cause actual results to differ from the Company’s assumptions and expectations include those set forth in the Company’s most recent filings on Form 10-K and Form 10-Q with the Securities and Exchange Commission. All forward-looking statements are qualified by, and should be considered in conjunction with, such cautionary statements. (Three pages of selected consolidated financial information are included with this release.) ***END*** HMN FINANCIAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets September 30, December 31, (dollars in thousands, except per share data) 2007 2006 (unaudited) Assets Cash and cash equivalents $ 51,916 43,776 Securities available for sale: Mortgage-backed and related securities (amortized cost $19,538 and $6,671) 18,927 6,178 Other marketable securities (amortized cost $190,185 and $119,940) 191,251 119,962 210,178 126,140 Loans held for sale 2,153 1,493 Loans receivable, net 846,201 768,232 Accrued interest receivable 7,350 5,061 Real estate, net 2,505 2,072 Federal Home Loan Bank stock, at cost 5,580 7,956 Mortgage servicing rights, net 1,431 1,958 Premises and equipment, net 12,082 11,372 Goodwill 3,801 3,801 Core deposit intangible, net 21 106 Prepaid expenses and other assets 1,473 2,943 Deferred tax asset 2,722 2,879 Total assets $ 1,147,413 977,789 Liabilities and Stockholders’ Equity Deposits $ 936,419 725,959 Federal Home Loan Bank advances 97,500 150,900 Accrued interest payable 7,827 1,176 Customer escrows 1,349 721 Accrued expenses and other liabilities 7,018 5,891 Total liabilities 1,050,113 884,647 Commitments and contingencies Stockholders’ equity: Serial preferred stock: ($.01 par value) authorized 500,000 shares; issued and outstanding none 0 0 Common stock ($.01 par value): authorized 11,000,000; issued shares 9,128,662 91 91 Additional paid-in capital 57,890 57,914 Retained earnings, subject to certain restrictions 109,079 103,643 Accumulated other comprehensive income (loss) 275 (284 ) Unearned employee stock ownership plan shares (4,012 ) (4,158 ) Treasury stock, at cost 4,873,045 and 4,813,232 shares (66,023 ) (64,064 ) Total stockholders’ equity 97,300 93,142 Total liabilities and stockholders’ equity $ 1,147,413 977,789 HMN FINANCIAL, INC. AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Nine Months Ended September 30, September 30, (dollars in thousands) 2007 2006 2007 2006 Interest income: Loans receivable $ 17,258 14,962 49,632 44,747 Securities available for sale: Mortgage-backed and related 212 66 495 206 Other marketable 2,498 1,512 6,810 3,724 Cash equivalents 250 546 972 1,254 Other 60 89 276 238 Total interest income 20,278 17,175 58,185 50,169 Interest expense: Deposits 9,283 5,813 24,506 16,198 Federal Home Loan Bank advances 1,182 1,660 4,227 5,130 Total interest expense 10,465 7,473 28,733 21,328 Net interest income 9,813 9,702 29,452 28,841 Provision for loan losses 921 6,026 2,404 7,521 Net interest income after provision for loan losses 8,892 3,676 27,048 21,320 Non-interest income: Fees and service charges 828 820 2,306 2,331 Mortgage servicing fees 254 291 789 896 Securities gains, net 0 0 0 48 Gain on sales of loans 205 481 1,189 1,030 Other 362 143 724 683 Total non-interest income 1,649 1,735 5,008 4,988 Non-interest expense: Compensation and benefits 3,147 2,706 9,770 9,083 Occupancy 1,127 1,131 3,323 3,335 Advertising 123 108 424 346 Data processing 325 306 941 882 Amortization of mortgage servicing rights, net 169 208 540 661 Other 1,062 980 3,054 2,836 Total non-interest expense 5,953 5,439 18,052 17,143 Income (loss) before income tax expense (benefit) 4,588 -28 14,004 9,165 Income tax expense (benefit) 1,806 -102 5,505 3,408 Net income $ 2,782 74 8,499 5,757 Basic earnings per share $ 0.74 0.02 2.26 1.5 Diluted earnings per share $ 0.71 0.02 2.16 1.43 HMN FINANCIAL, INC. AND SUBSIDIARIES Selected Consolidated Financial Information (unaudited) Three Months Ended Nine Months Ended SELECTED FINANCIAL DATA: September 30, September 30, (dollars in thousands, except per share data) 2007 2006 2007 2006 I.OPERATING DATA: Interest income $ 20,278 17,175 58,185 50,169 Interest expense 10,465 7,473 28,733 21,328 Net interest income 9,813 9,702 29,452 28,841 II.AVERAGE BALANCES: Assets (1) 1,135,219 991,379 1,091,421 989,291 Loans receivable, net 850,557 747,261 819,362 764,322 Securities available for sale (1) 209,147 145,546 190,231 132,688 Interest-earning assets (1) 1,088,823 947,529 1,044,417 945,385 Interest-bearing liabilities 1,025,409 887,037 985,016 886,403 Equity (1) 98,629 96,248 97,384 95,339 III. PERFORMANCE RATIOS: (1) Return on average assets (annualized) 0.97 % 0.03 % 1.04 % 0.78 % Interest rate spread information: Average during period 3.34 3.85 3.55 3.88 End of period 3.23 3.97 3.23 3.97 Net interest margin 3.58 4.06 3.77 4.08 Ratio of operating expense to average total assets (annualized) 2.08 2.18 2.21 2.32 Return on average equity (annualized) 11.19 0.3 11.67 8.07 Efficiency 51.94 47.56 52.39 50.68 September 30, December 31, September 30, 2007 2006 2006 IV.ASSET QUALITY: Total non-performing assets $ 20,279 10,424 10,294 Non-performing assets to total assets 1.77 % 1.07 % 1.04 % Non-performing loans to total loans receivable, net 2.1 % 1.08 % 1.26 % Allowance for loan losses $ 11,552 9,873 8,746 Allowance for loan losses to total loans receivable, net 1.37 % 1.29 % 1.2 % Allowance for loan losses to non-performing loans 65.12 118.84 94.89 V.BOOK VALUE PER SHARE: Book value per share $ 22.86 21.58 21.21 Nine Months Year Nine Months Ended Ended Ended 30-Sep-07 31-Dec-06 30-Sep-06 VI. CAPITAL RATIOS: Stockholders’ equity to total assets, at end of period 8.48 % 9.53 % 9.29 % Average stockholders’ equity to average assets (1) 8.92 9.7 9.64 Ratio of average interest-earning assets to average interest-bearing liabilities (1) 106.03 106.67 106.65 September 30, December 31, September 30, 2007 2006 2006 VII. EMPLOYEE DATA: Number of full time equivalent employees 203 203 207 (1)
